In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-148 CR

NO. 09-08-149 CR

____________________


NATHAN EDWARD HAWTHORN, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 08-02600, 08-02630




MEMORANDUM OPINION
 On February 29, 2008, the trial court sentenced Nathan Edward Hawthorn on
convictions for unauthorized use of a vehicle and felony theft. Hawthorn filed a notice of
appeal on March 6, 2008.  The trial court entered certifications of the defendant's right to
appeal in which the court certified that these are plea-bargain cases and the defendant has no
right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The district clerk has provided the trial
court's certifications to the Court of Appeals.
	On March 28, 2008, we notified the parties that we would dismiss the appeals  unless
amended certifications were filed within fifteen days of the date of the notice and made a part
of the appellate records.  See Tex. R. App. P. 25.2(f).  The records have not been
supplemented with amended certifications.
	Because the records do not contain certifications that show the defendant has the right
of appeal, we must dismiss the appeals.  See Tex. R. App. P. 25.2(d).  Accordingly, we
dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.
                                                                                                                                                 
                                                                            __________________________________
                                                                                               CHARLES KREGER
                                                                                                          Justice

Opinion Delivered May 7, 2008
Do not publish 

Before McKeithen, C.J., Gaultney and Kreger, JJ.